Citation Nr: 1707456	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for hypertension and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for heart disease, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a cervical spine disorder with upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1962 to July 1984. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Muskogee, Oklahoma, Regional Office (RO). In January 2014, the Veteran had a hearing before a Decision Review Officer (DRO). The hearing transcript is in the record. On a January 2014 VA Form 9, the Veteran requested a Board videoconference hearing. In a December 2016 statement, however, the Veteran withdrew his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, heart disease, and a cervical spine disorder with upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In April 1989, VA denied service connection for hypertension. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The April 1989 rating decision is final.

3.  The additional documentation submitted since the April 1989 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The April 1989 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2013 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2013 notice was issued to the Veteran prior to the May 2013 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 1989, VA denied service connection for hypertension as "service medical records show a one elevated blood pressure reading of 120/90 in October of 1983. All other blood pressure readings during military service were normal including at the time of discharge. He was never diagnosed as having hypertension." The Veteran was informed in writing of the adverse decision and did not submit an NOD. The April 1989 decision was based on service treatment records, a VA examination, and VA treatment records. 

New and material evidence pertaining to the issue of service connection for hypertension was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1989 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the April 1989 rating decision includes VA and private treatment records, statements from the Veteran, DRO hearing testimony, and a February 2013 VA medical examination and opinion. The VA medical opinion states that the Veteran had labile hypertension in service and within a year of service separation; statements from the Veteran indicate that his hypertension was affected by his service-connected diabetes mellitus and treatment therefor. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for hypertension is, and to this extent only, the appeal is granted.


REMAND

Remand is necessary to obtain additional VA examinations and medical opinions.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination to obtain an opinion as to the nature and etiology of his cervical spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether any cervical spine disorder present at any period since November 2012 had its onset in service, was caused by any in-service injury, disease, disorder, or event, or in any way originally manifested during service.

b.  whether any cervical spine arthritis manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history. VBMS Entry 8/6/2014, p. 4-7, 28-31, 42-52, 71-72.

*May 1971 in-service emergency room treatment record.

*October 2010 VA Agent Orange Registry Examination, which lists a medical history of cervical disk disease. VBMS Entry 2/25/2015, p. 70-73.

*July and August 2012 private treatment records stating diagnoses of cervical spine disc herniation and stenosis, and right upper extremity radiculopathy. VBMS Entry 9/13/2012.

*August 2012 private medical opinion stating that the Veteran had cervical radiculopathy in 1971 while in service and that he recently underwent cervical decompression, fusion, and fixation.

*January 2014 DRO hearing testimony where the Veteran described a cervical spine injury where he fell in a ditch while in Vietnam and described that the May 1971 emergency room treatment included complaints of neck pain. 

*June 2014 VA Form 646.

*September 2014 VA treatment record stating that the Veteran had a discectomy in August 2012. VBMS Entry 2/25/2015, p. 14.

2.  Return the file to the VA examiner who conducted the February 2013 VA heart disorders and hypertension examinations. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA heart disorders and/or hypertension examinations to obtain an opinion as to the nature and etiology of any heart disorder and hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  identify any and all heart disorders. IF THE EXAMINER CONCLUDES THAT THE VETERAN DOES NOT HAVE CORONY ARTERY DISEASE, PLEASE EXPLAIN WHY THAT OPINION DIFFERS FROM THAT OF THE VETERAN'S PRIVATE PHYSICIAN, AS INDICATED IN A FEBRUARY 2013 WRITTEN STATEMENT.

b.  whether any identified heart disorder originated in service, was caused by any in-service injury, disease, disorder, or event, or in any way originally manifested during service.

c.  whether any identified heart disorder was caused by the Veteran's in-service exposure to herbicide agent.

d.  whether any identified heart disorder was caused by the Veteran's service-connected type II diabetes mellitus.

e.  whether any identified heart disorder was aggravated by the Veteran's service-connected type II diabetes mellitus.

f.  whether hypertension  originated in service, was caused by any in-service injury, disease, disorder, or event, or in any way originally manifested during service. This includes whether the Veteran's hypertension was caused by his in-service exposure to herbicide agent.

g.  whether hypertension manifested to a compensable degree within one year of service separation.

h.  whether the February 2013 VA medical opinion stating that labile hypertension was at least as likely as not present prior to separation of service and was noted within a year of service separation indicates that the Veteran's hypertension was present at that time or whether the labile hypertension was a precursor to the Veteran's current hypertension.

The examiner's attention is drawn to the following:

*In-service physical examinations and reports of medical history. VBMS Entry 8/6/2014, p. 4-7, 28-31, 42-52, 71-72.

*Service treatment records indicating an ECG and stress test. VBMS Entry 8/6/2014, p. 10-26.

*October 1983 service treatment record indicating heart testing. VBMS Entry 8/6/2014, p. 85-86.

*March 1989 VA hypertension examination. 

*October 1997 private treatment record. VBMS Entry 5/19/2015, p. 8. 

*Records from the Veteran's private physician, which include a June 2012 Doppler ultrasound of the carotid arteries, which includes a diagnosis of "severe atherosclerotic vascular changes bilaterally." VBMS Entry 1/30/2014 and VBMS Entry 3/18/2014.

*February 2013 VA heart conditions and hypertension examinations and medical opinion.

*March 2013 written statement from the Veteran's private physician stating diagnoses of coronary artery disease and hypertension.

*January 2014 DRO hearing testimony.

*June 2014 VA Form 646.

*Blood pressure readings throughout the Veteran's service, VA, and private treatment records.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


